DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1, 14 and 20 recite the limitation “box-like”.  This limitation has been considered based on 112(b) indefiniteness, and it has been determined that it is definite, just extremely broad.  A “box” can be a multitude of shapes, sizes, materials, colors, etc.  The interpretation of “box-like” in relation to the prior art is based on the claim limitations where the box is a structure/product that has a flat surface member.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-10, 14-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ASTON (US 20210354859 A1) in view of WENNING (US 20220040784 A1).
As to claim 1, ASTON teaches a method for building a box-like part (Figure 3 teaches a “box-like” part (200) in that it has flat surface members (300, 400, 500) that have edges.) having surface members (300, 400, 500), the surface members comprising one or more flat surface members (Figure 3 teaches some of the surface members are flat surface members.  For the purposes of the rejection of claim 1, the flat surface members are interpreted as items (300) and (500).), the method comprising: 3-D printing separately the one or more flat surface members in a horizontal plane relative to a print substrate (¶0051 teaches that each wall panel is printed as a single unit in a series of layers perpendicular to the build axis.  The build axis is interpreted as vertical, so the build platform is interpreted as horizontal.), and assembling together the surface members at or proximate respective edges thereof to form the box-like part. (¶0043 and Figure 3 show that the panels (212) are fastened together to form the part.)
ASTON does not explicitly disclose the 3-D printing comprising ultrasonic additive manufacturing (UAM).  ASTON does disclose 3-D printing metal to form the panels. (¶0050)
However, WENNING teaches 3-D printing comprising ultrasonic additive manufacturing (UAM). (¶0004 teaches an ultrasonic additive manufacturing technique that merges layers of metal foil and CNC contour milling to form various specific features within layers of metal.  The paragraph also discloses that it can be used with aluminum, which is what the panels of ASTON are made from.  WENNING also states that ultrasonic additive manufacturing can be used to create complex geometries including slotted (like items 300 and 500 of ASTON) and honeycomb (like item 400 of ASTON) components.)
One of ordinary skill would have been motivated to apply the known ultrasonic additive manufacturing technique from WENNING to the additive manufacturing method of ASTON in order to produce true metallurgical bonds with full density for the layered component (¶0004) through the use of the high pressure applied during the bonding of layers.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known ultrasonic additive manufacturing technique from WENNING to the additive manufacturing method of ASTON because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 2, ASTON in view of WENNING teaches the method of claim 1, wherein the surface members include at least one surface member having an internal volume or a non-flat surface geometry. (ASTON, Figure 4 teaches multiple surface members (300, 400, 500).  The radiator panels (400), are shown in Figures 7-8 as having an internal volume.  ¶0055 teaches that the panels are used for passive thermal management for the satellite, and that heat (through the air) is conducted from inside to outside the panels.  Figures 5 and 9-10 show that some of the surface members (300, 500) have areas of non-flat surface geometry (348 on item 300) and (522 on item 500).)

As to claim 4, ASTON in view of WENNING teaches the method of claim 2, wherein the internal volume comprises a channel for enabling fluid flow. (ASTON, Figures 7-8 show that the radiator panels (400) have an internal volume for thermal management (¶0055) that includes heat pipes.  The heat pipes enable fluid flow to perform the heat transfer.)

As to claim 5, ASTON in view of WENNING teaches the method of claim 1, further comprising: 3-D printing a plurality of protrusions at or proximate at least one edge of one or more of the surface members, each protrusion having an orthogonal directional component relative to the print substrate (Figure 4 teaches the flat surface members (300, 500) have protrusions around the edges (sidewalls 338 and 518 respectively) that have a different vertical dimension than the highest surface of the panel.  To form this protrusion (sidewall), the material will be placed where the sidewall is located and built up in the vertical direction.); wherein assembling together the surface members comprises establishing connections between adjacent surface members using the plurality of protrusions. (¶0043 teaches that sidewalls (interpreted as protrusions) are used to connect the panels together using fasteners.)
As to claim 6, ASTON in view of WENNING teaches the method of claim 5, further comprising limiting, with respect to at least the one or more flat surface members, the deposition of metal print strips in a vertical (Z) direction to a height of the plurality of protrusions printed on each of the one or more flat surface members. (ASTON, Figure 4 teaches the flat surface members (300, 500) have protrusions around the edges (sidewalls 338 and 518 respectively) that have a different vertical dimension than the highest surface of the panel.  To form this protrusion (sidewall), the material will be placed/limited to where the sidewall is located and built up in the vertical direction. When using the ultrasonic additive manufacturing technique from WENNING, the material will be metal strips (or foils.))

As to claim 7, ASTON in view of WENNING teaches the method of claim 5, further comprising: 3-D printing a plurality of grooves at or proximate at least one edge of one or more of the surface members (ASTON, Figure 4 teaches that some of the surface members (400) have fastener holes (interpreted as grooves) at the edges of the panels.), wherein establishing connections between adjacent surface members to form the box-like part comprises aligning protrusions with complementary grooves, of the plurality of protrusions and grooves, for the adjacent surface members. (ASTON, ¶0062 teaches that the side walls (338)(interpreted as the printed protrusions), are aligned with the grooves (fastener holes) in the panels (400) to establish a connection between the two.  ¶0133 teaches that other connection options are feasible, such as welding.)

As to claim 9, ASTON in view of WENNING teaches the method of claim 1, wherein the assembling the surface members to form the box-like part comprises using one or more of welding, mechanical fastening, or adhesive bonding to connect adjacent surface members together. (¶0133 teaches that when assembling the external walls of the satellite, the panels are fastened together (interpreted as mechanical fastening).  The paragraph also gives the alternative of using bonding (adhesive) or welding.)

As to claim 10, ASTON in view of WENNING teaches the method of claim 1, wherein 3-D printing the one or more flat surface members comprises forming locating features at or near edges of the one or more flat surface members. (ASTON, Figure 4 teaches that each of the panels (300, 400(s), 500) have fastening holes around the edges. Fastening holes are interpreted as locating features because that is where a user will locate another part (fastener or corner post) during assembly.)

As to claim 14, ASTON teaches method for building a box-like part comprising surface members (Figure 3 teaches a “box-like” part (200) in that it has surface members (300, 400, 500) that have edges.), the surface members comprising flat surface members (300, 500), the method comprising: 3-D printing each of the flat surface members in a horizontal plane relative to a print substrate (¶0051 teaches that each wall panel is printed as a single unit in a series of layers perpendicular to the build axis.  The build axis is interpreted as vertical, so the build platform is interpreted as horizontal.), 3-D printing one or more vertical protrusions extending from an edge or an area proximate an edge of each flat surface member such that deposited material in a vertical direction are limited to the one or more vertical protrusions (Figure 4 teaches the flat surface members (300, 500) have protrusions around the edges (sidewalls 338 and 518 respectively) that have a different vertical dimension than the highest surface of the panel.  To form this protrusion (sidewall), the material will be placed where the sidewall is located and built up in the vertical direction.); and connecting the surface members using the protrusions to form the box-like part. (¶0043 teaches that sidewalls (interpreted as protrusions) are used to connect the panels together using fasteners.)
ASTON does not explicitly disclose the 3-D printing comprising ultrasonic additive manufacturing (UAM) which uses print strips.  ASTON does disclose 3-D printing metal to form the panels. (¶0050)
However, WENNING teaches 3-D printing comprising ultrasonic additive manufacturing (UAM). (¶0004 teaches an ultrasonic additive manufacturing technique that merges layers of metal foil (print strips) and CNC contour milling to form various specific features within layers of metal.  The paragraph also discloses that it can be used with aluminum, which is what the panels of ASTON are made from.  WENNING also states that ultrasonic additive manufacturing can be used to create complex geometries including slotted (like items 300 and 500 of ASTON) and honeycomb (like item 400 of ASTON) components.)
One of ordinary skill would have been motivated to apply the known ultrasonic additive manufacturing technique from WENNING to the additive manufacturing method of ASTON in order to produce true metallurgical bonds with full density for the layered component (¶0004) through the use of the high pressure applied during the bonding of layers.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known ultrasonic additive manufacturing technique from WENNING to the additive manufacturing method of ASTON because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 15, ASTON in view of WENNING teaches the method of claim 14, wherein connecting the surface members to form the box-like part comprises aligning the protrusions with complementary grooves located on adjacent surface members. (¶0043 teaches that sidewalls (interpreted as protrusions) are used to connect the panels together using fasteners.  The fasteners are interpreted as being placed through fastener holes (as shown in Figure 4) in the radiator panels (400), such that the sidewalls (protrusions) of the panels (300, 500) are aligned with the grooves (fastener holes) in the radiator panels (400) during assembly.)

As to claim 17, ASTON in view of WENNING teaches the method of claim 14, further comprising using one or more of mechanical fastening, welding, adhesive, and cold spray to connect the surface members. (¶0133 teaches that when assembling the external walls of the satellite, the panels are fastened together (interpreted as mechanical fastening).  The paragraph also gives the alternative of using bonding (adhesive) or welding.)

As to claim 18, ASTON in view of WENNING teaches the method of claim 14, wherein the surface members comprise at least one surface member having an internal structure or a non-flat geometry. (ASTON, Figure 4 teaches multiple surface members (300, 400, 500).  The radiator panels (400), are shown in Figures 7-8 as having an internal volume.  ¶0055 teaches that the panels are used for passive thermal management for the satellite, and that heat (through the air) is conducted from inside to outside the panels.  Figures 5 and 9-10 show that some of the surface members (300, 500) have areas of non-flat surface geometry (348 on item 300) and (522 on item 500).)

As to claim 20, ASTON teaches a method for building a box-like part, comprising: 3-D printing a plurality of flat surface members (Figure 4 teaches flat surface members (300, 400, 500).  ¶0051 teaches the 3-D printing of the panels.) and a plurality of protrusions located at or proximate one or more edges of each flat surface member of the plurality of flat surface members (Figure 4 teaches protrusions (corner posts (222)) that are located proximate one of the edges of the flat surface members.  The corner posts are shown to be made up of protrusions.  ¶0052 teaches these corner posts are printed as well.  Figure 4 also shows protrusions (sidewalls (338 and 518)) printed at the edges of the flat surface members (300, 500).  The base panel (500) also has protrusion in the form of corner portions (522) located proximate the edge of the panel.); and connecting the flat surface members with each other and with one or more non-flat structures using the protrusions. (¶0042 teaches the panels are fastened using the corner posts (222).  Figures 4/9 and ¶0090-0091 teach that the protrusions (522) of the base plate (500) are used to connect to a thruster bracket (228), which is a non-flat structure.)
ASTON does not explicitly disclose the 3-D printing comprising ultrasonic additive manufacturing (UAM).  ASTON does disclose 3-D printing metal to form the panels. (¶0050)
However, WENNING teaches 3-D printing comprising ultrasonic additive manufacturing (UAM). (¶0004 teaches an ultrasonic additive manufacturing technique that merges layers of metal foil and CNC contour milling to form various specific features within layers of metal.  The paragraph also discloses that it can be used with aluminum, which is what the panels of ASTON are made from.  WENNING also states that ultrasonic additive manufacturing can be used to create complex geometries including slotted (like items 300 and 500 of ASTON) and honeycomb (like item 400 of ASTON) components.)
One of ordinary skill would have been motivated to apply the known ultrasonic additive manufacturing technique from WENNING to the additive manufacturing method of ASTON in order to produce true metallurgical bonds with full density for the layered component (¶0004) through the use of the high pressure applied during the bonding of layers.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known ultrasonic additive manufacturing technique from WENNING to the additive manufacturing method of ASTON because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over ASTON (US 20210354859 A1) in view of WENNING (US 20220040784 A1), further in view of FERRASSE (US 20170287685 A1).
As to claim 3, ASTON in view of WENNING teaches the method of claim 2, wherein the panels are 3-D printed (ASTON, ¶0051 teaches the 3-D printing of the panels.) and have at least one surface member having the internal volume or the non-flat surface geometry. (Figure 4 teaches multiple surface members (300, 400, 500).  The radiator panels (400), are shown in Figures 7-8 as having an internal volume.  ¶0055 teaches that the panels are used for passive thermal management for the satellite, and that heat (through the air) is conducted from inside to outside the panels.  Figures 5 and 9-10 show that some of the surface members (300, 500) have areas of non-flat surface geometry (348 on item 300) and (522 on item 500).)
ASTON in view of WENNING does not disclose using a powder bed fusion (PBF) printer to create the internal volume or the non-flat surface geometry.
However, FERRASSE teaches using a powder bed fusion (PBF) printer, at least a portion of the at least one surface member having the internal volume or the non-flat surface geometry. (Figure 7-8 teach the printing of material on an existing substrate (71, ¶0060 teaches that it can be a previous layer), Figures 9-10 teach the creation of a flat substrate via ultrasonic additive manufacturing.  ¶0054 teaches the use of powder bed fusion, which is interpreted as using a powder bed fusion printer.) FERRASSE is interpreted as being capable of printing onto an existing substrate that is created from ultrasonic additive manufacturing.
One of ordinary skill would have been motivated to apply the known powder bed material gradient printing method of FERRASSE to the printing method of ASTON in view of WENNING in order to print the non-uniform parts of the panels of ASTON in the grain size control method that will lead to better control over local stresses and reduce cracking that occurs near the bond line. (FERRASSE ¶0100) The technique of FERRASSE also allows for the bonding of different materials and making a ductility and grain size gradient. (¶0052)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known powder bed material gradient printing method of FERRASSE to the printing method of ASTON in view of WENNING because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ASTON (US 20210354859 A1) in view of WENNING (US 20220040784 A1), as applied in claim 7, further in view of TECHSONIC (NPL U).
As to claim 8, ASTON in view of WENNING teaches the method of claim 7, further comprising using welding at the aligned complementary protrusions to weld together the surface members to form the box-like part. (ASTON, ¶0062 teaches that the side walls (338)(interpreted as the printed protrusions), are aligned with the grooves (fastener holes) in the panels (400) to establish a connection between the two.  ¶0133 teaches that other connection options are feasible, such as welding.)
ASTON does not disclose the type of welding, specifically ultrasonic welding.
However, TECHSONIC teaches the use of ultrasonic welding. (Pages 1-2 teach ultrasonic welding and its use with “light metals” (see the bottom of page 2) which the aluminum of ASTON is interpreted as.)
One of ordinary skill would have been motivated to apply the known ultrasonic welding technique from TECHSONIC to the welding method of ASTON to use a welding method that is cost effective, quick, safe, and reliable along with providing a strong, invisible, and dimensionally accurate weld. (See TECHSONIC, Ultrasonic welding Pros section)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known ultrasonic welding technique from TECHSONIC to the welding method of ASTON because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over ASTON (US 20210354859 A1) in view of WENNING (US 20220040784 A1), as applied in claim 14, further in view of TECHSONIC (NPL U).
As to claim 16, ASTON in view of WENNING teaches the method of claim 14, further comprising using welding to connect together the surface members to form the box-like part. (ASTON, ¶0062 teaches that the side walls (338)(interpreted as the printed protrusions), are aligned with the grooves (fastener holes) in the panels (400) to establish a connection between the two.  ¶0133 teaches that other connection options are feasible, such as welding.)
ASTON does not disclose the type of welding, specifically ultrasonic welding.
However, TECHSONIC teaches the use of ultrasonic welding. (Pages 1-2 teach ultrasonic welding and its use with “light metals” (see the bottom of page 2) which the aluminum of ASTON is interpreted as.)
One of ordinary skill would have been motivated to apply the known ultrasonic welding technique from TECHSONIC to the welding method of ASTON to use a welding method that is cost effective, quick, safe, and reliable along with providing a strong, invisible, and dimensionally accurate weld. (See TECHSONIC, Ultrasonic welding Pros section)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known ultrasonic welding technique from TECHSONIC to the welding method of ASTON because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claims 1 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over KANG (US 20170051806 A1) in view of WENNING (US 20220040784 A1).
As to claim 1, KANG teaches a method for building a box-like part having surface members, the surface members comprising one or more flat surface members (Figure 1(a) teaches a box-like part (10) that has a square cross sectional shape and flat surface members spaced from one another.), the method comprising: 3-D printing separately the one or more flat surface members in a horizontal plane relative to a print substrate (¶0048 teaches the structure is formed via 3D printing. The panels are shown in Figure 1(a) as being on separate horizontal planes spaced apart by the lattice structure between. The building method is interpreted as the bottom panel being formed, then the lattice, then the next panel upward, such that the panels are formed separate to one another.), and assembling together the surface members at or proximate respective edges thereof to form the box-like part. (The step of assembling is not currently claimed as a step that occurs subsequent to the 3-D printing.  As such, the surface members are interpreted as being assembled together during the printing via their connections with the lattice.)
KANG does not disclose ultrasonic additive manufacturing.
However, WENNING teaches 3-D printing comprising ultrasonic additive manufacturing (UAM). (¶0004 teaches an ultrasonic additive manufacturing technique that merges layers of metal foil and CNC contour milling to form various specific features within layers of metal.  The paragraph also discloses that it can be used with aluminum (¶0009 or ¶0055 of KANG teach the box can be made from aluminum or light metals).  WENNING also states that ultrasonic additive manufacturing can be used to create complex geometries including and honeycomb (like figure 1(a) of KANG) components.)
One of ordinary skill would have been motivated to apply the known ultrasonic additive manufacturing technique from WENNING to the additive manufacturing method of KANG in order to produce true metallurgical bonds with full density for the layered component (¶0004) through the use of the high pressure applied during the bonding of layers.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known ultrasonic additive manufacturing technique from WENNING to the additive manufacturing method of KANG because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 11, KANG in view of WENNING teaches the method of claim 1, wherein the box-like part comprises a crash structure that absorbs forces to enable controlled deformation of the crash structure included with a vehicle during an impact event. (KANG Figure 1(a) shows the box-like part has a controlled deformation in reaction to a compression force. The trenches facilitate an interlocking of the panels, thus controlling the deformation in the horizontal direction. ¶0093 teaches that the energy absorbing material can be used in vehicle bumpers, which experience crash forces.)

As to claim 12, KANG in view of WENNING teaches the method of claim 11, further comprising using a computer numerical control (CNC) machine that partially vacates an interior surface of at least one of the surface members to create a plurality of trenches distributed across part or all of the interior surface. (KANG, Figures 1(a) / 1(b) teaches that each of the flat panels has trenches, where there is a thin portion in between protrusions.  WENNING, ¶0004 teaches that the ultrasonic additive manufacturing method involves using a CNC milling machining to create specific features on the layers of metal.  The combination is interpreted as printing the flat members of KANG with the layer manufacturing technique of WENNING, including the CNC milling to create the trenches.)

As to claim 13, KANG in view of WENNING teaches the method of claim 12, wherein the trenches are configured to facilitate the controlled deformation of the crash structure during the impact event of a vehicle within which the crash structure is installed. (KANG, Figures 1(a) and 1(b) teach that the trenches of individual panels provide an area for the flat panel above to be deformed into when a compressive force (such as a impact event for a vehicle) is applied to the box-like part.  The trenches facilitate an interlocking of the panels, thus controlling the deformation in the horizontal direction.)

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over KANG (US 20170051806 A1) in view of WENNING (US 20220040784 A1).
As to claim 14, KANG teaches a method for building a box-like part comprising surface members, the surface members comprising flat surface members (Figure 1(a) teaches a box-like part (10) that has a square cross sectional shape and flat surface members spaced from one another.), the method comprising: 3-D printing each of the flat surface members in a horizontal plane relative to a print substrate (¶0048 teaches the structure is formed via 3D printing. The panels are shown in Figure 1(a) as being on separate horizontal planes spaced apart by the lattice structure between. The building method is interpreted as the bottom panel being formed, then the lattice, then the next panel upward, such that the panels are formed separate to one another.), 3-D printing one or more vertical protrusions extending from an edge or an area proximate an edge of each flat surface member such that deposited material in a vertical direction are limited to the one or more vertical protrusions (Figure 1(b) teaches protrusions (the vertical posts) that are printed either at, or proximate to the edges of each of the panels of the stack.); and connecting the surface members using the protrusions to form the box-like part. (Figure 1(b) teaches that the lattice structure extends from each protrusion to the neighboring panels protrusion, such that the panels are connected using the protrusions.  The “connecting” step is interpreted as happening with the printing of the panels and lattice.)
KANG does not disclose ultrasonic additive manufacturing.
However, WENNING teaches 3-D printing comprising ultrasonic additive manufacturing (UAM). (¶0004 teaches an ultrasonic additive manufacturing technique that merges layers of metal foil (print strips) and CNC contour milling to form various specific features within layers of metal.  The paragraph also discloses that it can be used with aluminum (¶0009 or ¶0055 of KANG teach the box can be made from aluminum or light metals).  WENNING also states that ultrasonic additive manufacturing can be used to create complex geometries including and honeycomb (like figure 1(a) of KANG) components.)
One of ordinary skill would have been motivated to apply the known ultrasonic additive manufacturing technique from WENNING to the additive manufacturing method of KANG in order to produce true metallurgical bonds with full density for the layered component (¶0004) through the use of the high pressure applied during the bonding of layers.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known ultrasonic additive manufacturing technique from WENNING to the additive manufacturing method of KANG because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 18, KANG in view of WENNING teaches the method of claim 14, wherein the surface members comprise at least one surface member having an internal structure or a non-flat geometry. (KANG, Figure 1(b) teaches the surface members have an internal structure.  The claim does not specify what the internal structure is, so the protrusions on each panel are interpreted as the internal structure as they face the inside of the “box-like” part. The lattice extending from the panels also can be considered an internal structure. The protrusions cause the panels to be interpreted as having partially non-flat geometry.)

As to claim 19, KANG in view of WENNING teaches the method of claim 18, wherein the box-like part comprises a crash structure for use with a vehicle that absorbs forces to enable controlled crumpling of the crash structure during an impact event. (KANG Figure 1(a) shows the box-like part has a controlled deformation in reaction to a compression force. The trenches facilitate an interlocking of the panels, thus controlling the deformation in the horizontal direction. ¶0093 teaches that the energy absorbing material can be used in vehicle bumpers, which experience crash forces.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
US 20200324362 teaches the use of ultrasonic additive manufacturing. (See Figure 2A-2B)
US 20200114850 teaches a vehicle component (Figures 7-8) that is formed as a box-like part and has flat surface members.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726